Certified questions from the Court of Civil Appeals for the First District, as follows:
"In 1881 Isaac Bridge died testate in the city of New Orleans, La. In February of that year his will was duly admitted to probate in the court of that parish having jurisdiction of probate matters, and R.B. Bridge having been named as executor in the will was appointed and duly qualified as such. Deceased had no kindred in Texas, but died owning lands in Jefferson County of that State.
"In 1887 George C. O'Brien applied to the probate court of Jefferson County, Texas, for letters of administration with will annexed on the estate of Isaac Bridge situated in Texas. The written application set up the facts, disclosed the date and place of decedent's death, the pendency of the proceedings in Louisiana, tendered a certified copy of the will for probate, and alleged a necessity for administration in this State.
"The application was promptly granted and O'Brien was duly appointed and qualified. He applied for an order for the sale of the lands of the estate in this State for the purpose of paying the debts of the estate. The order was granted and the lands thereafter sold, the sale confirmed and deeds executed by O'Brien to the purchaser.
"The date and place of the death of deceased was disclosed both by the application for letters and the decree granting them to O'Brien.
"This suit was brought by W.W. Nelson against the heirs of the deceased Isaac Bridge to recover the lands thus sold. Nelson, the plaintiff, holds title under the purchaser from O'Brien as administrator. The *Page 530 
defendants contend among other things that the Texas administration was void because the application and order showed the letters were granted more than four years after the death of the testator, in direct contravention of articles 1880 and 1881 of the Revised Statutes.
"Among other things urged in support of his title Nelson contends that the probate proceeding in Texas is valid because the Texas proceeding was ancillary to the original proceeding in Louisiana, and therefore does not fall within the provisions of articles 1880 and 1881 of the Revised Statutes, requiring such applications to be filed within four years. That if, however, the statutes do apply, the provision is not jurisdictional, hence the proceedings are not void and can not be collaterally attacked.
"We certify for your decision the questions:
"First. Do articles 1880 and 1881 apply to the Texas administration above set out?
"Second. If so, is the proceeding thereby rendered void and open to collateral attack?"
Article 1880 of the Revised Statutes provides as follows: "All applications for the grant of letters testamentary or of administration upon an estate must be filed within four years after the death of the testator or intestate, and if four years have elapsed between the death of such testator or intestate and the filing of such application, such application shall be refused and dismissed." etc. The article makes an exception which need not be stated.
Article 1881 is as follows: "No will shall be admitted to probate after the lapse of four years from the death of the testator, unless it be shown by proof that the party applying for such probate was not in default in failing to present the same for probate within the four years aforesaid, and in no case shall letters testamentary be issued where a will is admitted to probate after the lapse of four years from the death of the testator."
In the case of Henry v. Roe, 83 Tex. 450, in an opinion by the Commission of Appeals, it is said: "Both of these statutes relate to original actions in granting letters in this State;" but the eminent judge who wrote the opinion seems not to have been well enough satisfied with this proposition to rest the judgment upon it and proceeded to decide also the second question certified, which would not have arisen in that case had the first been definitely disposed of by the short expression which we have quoted. We are unable to find in the statutes any satisfactory reason for limiting the meaning of the comprehensive language of the statute and holding that the words "all applications" and "in no case" do not include such applications as are first made in this State after letters have been issued in another State. Such general words are sometimes found, either from other language of a statute or from its history, to have been intended in a sense less general than that which they ordinarily express, but such a restricted meaning should be ascertained from the legislation itself before the courts are justified *Page 531 
in applying it. There is nothing either in the other provisions of the laws regulating the subject, or in their scope and purpose, which would justify the court in saying that the Legislature meant by these provisions less than their language imports.
Articles 1880 and 1881 do refer to original applications in our courts, but all applications made to such courts for the first grant of letters in this State are original here, whether letters upon the estate of the same decedent in another State have been granted there or not. Those applications which our law treats as not original are specified and are such as are granted in some cases for the continuance of administrations already commenced. Arts. 1924, 2012. The probate law expressly includes, among the estates for the administration of which provision is made, those of nonresidents who died out of this State (art. 1843, subdivis. 3 and 4); and this excludes the supposition that, in fixing the time limit, the Legislature did not have in mind such estates. The same argument may be drawn from articles 1909 and 1922. The first provides for the probating, in this State, of wills which have been probated in another State, with no limitation as to time within which this may be done, but does not authorize the issuance of letters testamentary. The second provides that "when" a will has been probated and the executor has qualified in another State and such will and its probate have been filed and recorded in this State as provided, and "letters of administration have been granted by such court to any person other than such executor," such letters shall be revoked upon application by such executor and letters testamentary granted to him. Thus it appears that the law contains some express provisions concerning the class of cases to which this belongs, but in no way modifies, in their application to them, the provisions as to the time limit. The one authorizes the probate of the will merely, and the other authorizes the revocation of letters of administration previously granted and the substitution of the named executor as the representative of the estate. But article 1881 says that "in no case" shall letters testamentary issue after four years, etc., and, as counsel for defendant in error well says, the application of O'Brien was one case, and a case expressly referred to for some purposes in other parts of the statute and not excepted from the rule as to limitation. If the decision in Henry v. Roe could only be upheld upon the first proposition it announces, respect for the rule, stare decisis, might induce us to follow it, but we find reason so much more satisfactory to sustain it upon the second proposition that we feel free to answer the first question in the affirmative.
2. In support of the position of defendants in error that the administration is void, it is argued that under the provisions of the probate law the title to the property of a decedent vests at his death in his heirs, or if he left a will, in his legatees and devisees; that this title is subject to be divested by administration only within the time prescribed by articles 1880 and 1881; and that after the lapse of that time the title becomes absolute and is no longer subject to the power of the probate *Page 532 
court. In this connection reference is made to a number of opinions of judges of this court, in which it is asserted that the time passing between death and an application for administration may be so great that the presumption will become conclusive that there exist no debts and no basis for administration; so that there is, in law, no estate to be administered and the property had become absolutely that of those entitled to take from the decedent and is beyond the power of the probate court. This doctrine was reviewed in the case of Martin v. Robinson, 67 Tex. 368, and it is there said that in all of the cases in which administration had been held to be void there existed other reasons for the judgments than the mere length of time between the death and the commencement of the proceeding. Whether it be true or not, that in some supposable case an administration might be adjudged void upon the sole ground stated, it is true that no decision of this court has held that delay such as that here in question by itself would be attended with such a consequence. The theory of the opinions referred to, that after a sufficient lapse of time there is a conclusive presumption of the non-existence or extinguishment of debts and of all justification for administration was not applied by the Legislature in adopting four years as the limitation for the commencement of proceedings; for, irrespective of administration, article 2089 expressly continues the charge of debts upon the property of heirs, devisees and legatees so long as the debts themselves are not barred "by the laws of limitation." The law does contemplate that debts shall be enforced either through administration opened within four years, or through other procedure after that time has elapsed without administration; but in either case the title of the heir, devisee or legatee is still incumbered so long as the debts have legal existence. Within four years, administration, and, after that time, suits in other courts of competent jurisdiction, are made the correct procedure; but are these regulations made so severely jurisdictional as to render void proceedings which disregard them? If the affirmative is true of the probate court, why is it not equally true of the district court? And if an administration to collect debts after four years is void, why would not a judgment of a district court enforcing a debt within four years, there being necessity for administration, be equally void? It is evident that we find no solution of the question and little aid through this theory, and that the decision must at last depend upon the inquiry whether or not the Legislature has made the jurisdiction of the probate court, in the strict sense, to grant a valid administration, depend upon lapse of time, and has made void all administrations opened more than four years after death; and this must be determined from the language of the statute. We find in the probate law provisions expressly relating to jurisdiction, and among them a declaration that specified administrations shall be void. Arts. 1840-1843. There is nowhere an affirmative declaration that the court shall not have jurisdiction after four years, nor that an administration granted after that time shall be void. All that the theory of nullity *Page 533 
rests upon is the positive and mandatory language of the statute, and this, in our opinion, is addressed to the probate court to control its action in the exercise of its jurisdiction and is not a denial of the jurisdiction. The strong character of the language used can not be regarded as having the latter effect, because the same statute abounds with like verbiage plainly intended, not as jurisdictional restrictions, but as rules prescribed to guide and control the court in its proceedings. In none of them, so far as we have found, is there any suggestion that action taken contrary to them shall be void, except in articles 2072 and 2073, in which the approval or allowance of claims without affidavit is prohibited, and, in this instance, the statute expressly declares, what would not otherwise follow, that such an allowance by the court should be of no effect. These specifications of the jurisdictional requirements, and express provisions making void certain proceedings, are powerful indications that other commands and inhibitions such as those in question were meant merely to control the court and direct its action upon the subjects treated, and not to remove those subjects beyond its power to act upon them at all. Article 1880 by its very language implies that judicial power is to be exercised by requiring the application to be "refused and dismissed." Statutes of limitation are of binding force upon courts in their proceedings, but they are rarely, if ever, made jurisdictional; and there is nothing in the character of those in question to require that an effect be given to them which the Legislature has not said they shall have.
Articles 1884, 1888, 1926 and 1927 prescribe the requisites of the applications and proofs in granting letters, one of which in each case is the statement of the time and place of the death, and another, separately stated, is "that the court has jurisdiction of the estate" which indicates that the first, although requisite to correct action, was not prescribed as jurisdictional.
In article 1882, immediately following those prescribing the time limit, we find this: "Where letters testamentary or of administration shall have once been granted, any person interested in the administration may proceed, after any lapse of time, to compel a settlement of the estate when it does not appear from the record that the administration thereof has been closed." Here is an express recognition of the validity of administrations to which the provision relates and of the power of the probate court over them, and if it applies to administrations opened four years or more from death, it is well nigh conclusive of the question before us. That it does so apply is rendered sufficiently evident by its history. The originals of articles 1880, 1881 and 1882 were sections 44, 45 and 46 of the probate law of 1870 (Pasch. Dig., arts. 5505, 5506, 5507), by which a time limitation upon the grant of administrations was first prescribed in this State. Those sections were as follows:
"Art. 5505. The administration of an estate must be commenced within four years after the decease of the testator or intestate, and not after. *Page 534 
"Art. 5506. The presumption is, after that time has elapsed, that there are no debts, or if any, that they are debarred by the statute of limitations, and that the property, if any, has gone into the possession of the person entitled to receive it. If the contrary be the fact, either the creditor, or the heir, or the State, if there be no heir, has a remedy in the district court.
"Art. 5507. But where letters testamentary or of administration shall have once been granted, no presumption is admissible which is contrary to the record, and the persons interested in the administration may proceed, after any lapse of time, to compel a settlement of an estate which does not appear from the record to have been closed."
From section 46 it is plain that the limitation was not allowed to affect the validity of administrations once opened. Section 45 and that part of section 46 concerning presumptions, were omitted from the probate law afterwards adopted as it now appears in articles 1880, 1881 and 1882. Two reasons for this are evident. (1) No such presumption as that mentioned in section 45 exists under the present law, and (2) the statements of such abstract principles with which the law of 1870, which was as much in the form of a treatise as of an ordinary statute, abounded, were all left out of the subsequent law. The limitation was preserved, and, in the same association with it, the essential provision of section 46 was re-enacted in the same language, and the conclusion is irresistible that it has the same meaning that it had in that law and was mainly intended to save the rights of persons under administrations actually opened and conducted, regardless of mere lapse of time. Our conclusion, from a careful study of the statutes, is that their purpose was the reverse of that contended for by defendants in error; that such purpose was to prescribe for the guidance of the probate courts a rule by which they might easily determine the time within which they should grant administrations, and, at the same time, by the provision of article 1882, to preserve from destruction rights depending on the acts of such courts, thus removing the doubt and uncertainty in which the subject had previously been involved. That article 1822 recognizes the validity of administrations to which it applies is evident, for upon no other theory could there be a settlement in the probate court; and that it applies to administrations opened after the time fixed is equally apparent from its history and connection.
The decision in Loyd v. Mason, 38 Tex. 212, was made upon an appeal from the order granting administration and does not conflict with our conclusion.
The case of Rogers v. Watson, 81 Tex. 403, in which it is said that "after the lapse of four years from the death of a person the probate court has lost its power to grant letters of administration," did not involve any such question as that now before us, but one as to the power of a trustee in a deed in trust to execute a power of sale more than four years after the death of the constituent of the power, no administration having in the meantime been granted on his estate. The remark meant *Page 535 
no more than that an administration could not be properly granted and that there was therefore no reason for applying for one in order to subject the property to the debt. None of the authorities relied on decide the question of the validity of an administration granted under our statutes upon a person's estate more than four years after his death.
We conclude that the second question should be answered in the negative